Citation Nr: 0904721	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-21 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in December 2006.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran testified that he has a current diagnosis of PTSD 
due to his military service in the Republic of Vietnam.  

The Board notes that the veteran's stressor of a mortar 
attack in April 1966, when he was stationed with the 56th 
Transportation Company at Tan Son Nhut was verified by 
records from the Joint Service Records Research Center, the 
U.S. Air Force, and the U.S. Military Assistance Command-
Vietnam in a December 2006 memo.  

However, in order to receive service connection for PTSD the 
veteran need not only establish in-service stressors, but 
must also show a current diagnosis of PTSD and causal 
connection between the current diagnosis and the in-service 
stressors.

According to June 2006 VA outpatient treatment records, a 
diagnosis of PTSD was given by a social worker. 

However, at the February 2007 VA examination the examiner 
diagnosed him with an adjustment disorder with features of 
anxiety and stated that although he did not meet all of the 
criteria of PTSD a diagnosis might exist, and needed to be 
ruled out.  

The VA examiner further opined that the PTSD symptoms did not 
reflect significant impairment or significantly interfere 
with the veteran's life.  

Therefore, the Board finds that there is not a clear 
diagnosis of PTSD at this time.  Accordingly, the RO should 
arrange for a VA examination to determine if he warrants a 
current diagnosis of PTSD that is due to a verified in-
service stressor.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  

To ensure all due process requirements are met the RO should 
also give the veteran opportunity to present any additional 
information and/or evidence pertinent to the claim on appeal 
that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A. § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b) (3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year period).

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

In addition, the RO should undertake any other development 
and/or notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran should be informed that he may 
submit evidence to support his claim.  

The RO's letter should invite him to 
furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them and describe further 
action to be taken.  
3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently has a diagnosis of PTSD 
due to his verified in-service stressors.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with a 
Supplemental State of the Case (SSOC) and 
afford them with an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

 
